Name: Commission Regulation (EC) No 1032/96 of 7 June 1996 deferring the final date for sowing certain arable crops in certain areas in the 1996/97 marketing year
 Type: Regulation
 Subject Matter: plant product;  regions and regional policy;  farming systems;  agricultural structures and production;  agricultural policy;  economic policy
 Date Published: nan

 8 . 6. 96 EN Official Journal of the European Communities No L 137/7 COMMISSION REGULATION (EC) No 1032/96 of 7 June 1996 deferring the final date for sowing certain arable crops in certain areas in the 1996197 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 2989/95 (2), and in particular Article 12 thereof, support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92 (*), as last amended by Regulation (EC) No 428/96 Q, sets 15 May as the final date for sowing oilseeds; whereas Commission Regulation (EC) No 1055/94 of 5 May 1994 deferring the final date for sowing oilseeds in certain areas (8), as amended by Regulation (EC) No 919/95 (9), defers the final date for sowing oilseeds in certain regions; Whereas because of the particularly wet conditions this year, the final dates for sowing in Germany, Austria, Spain, France, Greece, Italy and Portugal cannot be met in all cases; whereas the final date for sowing certain crops in certain regions in those Member States should therefore be deferred until 15 June 1996; whereas, to that end, the relevant provisions of Regulations (EEC) No 1765/92, (EEC) No 2294/92, (EEC) No 2295/92, (EC) No 918/95 and (EC) No 1055/94 should therefore be waived as provided for in the seventh indent of Article 12 of Regulation (EEC) No 1765/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, Whereas Article 10 (2) of Regulation (EEC) No 1765/92 stipulates that, to qualify for the compensatory payments for cereals, protein crops and linseed under the support system for certain arable crops, producers must have sown the seed at the latest by 15 May preceding the relevant harvest; Whereas Article 2 ( 1 ) (c) and (d) of Commission Regula ­ tion (EEC) No 2295/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the protein crops referred to in Council Regulation (EEC) No 1 765/92 (3), as last amended by Regulation (EC) No 3347/93 (4), fixes 1 5 May as the final date for sowing protein crops; HAS ADOPTED THIS REGULATION: Article 1 The final dates for sowing in Germany, Austria, Spain, France, Greece, Italy and Portugal in the 1996/97 market ­ ing year shall be as set out in the Annex. Whereas Commission Regulation (EC) No 918/95 of 26 April 1995 deferring the final date for sowing certain arable crops in certain areas (% which derogates from Regulations (EEC) No 1765/92 and (EEC) No 2295/92, defers the final date applicable for sowing arable crops other than oilseeds; Whereas Article 11 of Regulation (EEC) No 1765/92 lays down that to qualify for an advance payment, the producer must have sown the oilseeds at the latest by a date fixed by the Commission; whereas Article 2 ( 1 ) (c) and (d) of Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 31 May 1996 . (') OJ No L 181 , 1 . 7. 1992, p. 12 . (4 OJ No L 312, 23. 12 . 1995, p. 5. 3) OJ No L 221 , 6. 8 . 1992, p. 28 . 0 OJ No L 221 , 6. 8 . 1992, p. 22. 0 OJ No L 60, 9. 3 . 1996, p. 6. (8) OJ No L 115, 6. 5. 1994, p. 9 . (' OJ No L 95, 27. 4. 1995, p. 16 . (4) OJ No L 300, 7. 12. 1993, p. 5. 4 OJ No L 95, 27. 4. 1995, p . 12 . No L 137/8 EN Official Journal of the European Communities 8 . 6 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1996. For the Commission Franz FISCHLER Member of the Commission 8 . 6 . 96 EN Official Journal of the European Communities No L 137/9 ANNEX Final date for sowing for the 1996/97 marketing year Crop Member State Region Final date Maize Germany Bayern, Baden-WÃ ¼rttemberg, Branden ­ burg, Mecklenburg-Vorpommern , Nordrhein-Westfalen, Rheinland-Pfalz, Sachsen, Sachsen-Anhalt, ThÃ ¼ringen 15 June 1996 Maize and soya Austria The entire country 15 June 1996 Maize and sunflower Spain Cadiz, Huelva, Sevilla 15 June 1996 Maize France Bourgogne, Franche-ComptÃ ©, Ã le-de ­ France 15 June 1996 Maize Greece Macedonia, Thrace 15 June 1996 Sunflower Greece Epirus, Macedonia, Thrace 15 June 1996 Maize Italy Centre, North-East and North-West (statistical regions) 15 June 1996 Sorghum Italy Centre (statistical region), Emilia ­ Romagna 15 June 1996 Soya Italy Alessandria, Asti , Belluno, Bergamo, Bologna, Brescia, Cremona, Cuneo, Ferrara, Gorizia, Mantova, Milano, Modena, Novara, Padova, Parma, Pavia, Piacenza, Pordenone, Ravenna, Reggio Emilia, Rovigo, Torino, Treviso, Trieste, Venezia, Vercelli , Verona, Vicenza, Udine 15 June 1996 Maize, sorghum and sunflower Portugal Entre Douro e Minho, Beira Litoral, Beira Interior, Alentejo, Ribatejo e Oeste 15 June 1 996